COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER REINSTATING APPEAL

Appellate case name:      Tika Anderson English v. The State of Texas

Appellate case numbers: 01-17-00598-CR; 01-17-00599-CR

Trial court case numbers: 1477504; 1477505

Trial court:              178th District Court of Harris County

       On April 10, 2018, after appellant’s appointed counsel failed to file
appellant’s brief, these appeals were abated and remanded to the trial court to
determine whether good cause exists to remove appellant’s appointed counsel and
to appoint substitute counsel. Appellant’s counsel subsequently filed appellant’s
brief on May 1, 2018. Because appellant’s brief has been filed, we reinstate the cases
on the Court’s active docket.
      It is so ORDERED.
Judge’s signature: /s/ Jane Bland
                   Acting individually
Date: May 17, 2018